PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Patent No. 7,993,590
Issue Date: 2011 Aug 09
Application No. 12/105,903
Filing or 371(c) Date: 18 Apr 2008
Attorney Docket No. PA022221NP 
:
:
:
:	DECISION ON PETITION
:
:
:


This is a decision on the renewed petition under 37 CFR 1.378(b), filed March 12, 2021, to accept the unintentionally delayed payment of a maintenance fee for the above-identified patent.

The above patent expired for failure to timely submit the 3.5 year maintenance fee by August 10, 2015. The 7.5 year maintenance fee was also due not later than August 9, 2019. However, since petitioner has demonstrated to the satisfaction of the Director that the delay in timely paying the maintenance fee was unintentional, the petition under 37 CFR 1.378(b) is hereby GRANTED.

Patentee has provided statements that the delay in submission of both the 3.5 year and 7.5 year maintenance fee payments were unintentional, and has provided an adequate explanation that the delay was unintentional.

Receipt of the micro entity status certification filed March 12, 2021 is acknowledged. It is noted that a fee payment of $4,600.00 was submitted March 3, 2020. Pursuant to MPEP § 509.04(I), the certification must be submitted prior to or at the time a fee is first paid in the micro entity amount in an application or patent. As such, the fees are due in the micro entity amount effective March 12, 2021. The overpayment will be refunded to applicant.

The maintenance fees are hereby accepted and the above-identified patent is reinstated as of the mail date of this decision.

Telephone inquiries should be directed to the undersigned at (571) 272-3231.

/DOUGLAS I WOOD/Attorney Advisor, OPET